Title: To George Washington from Timothy Pickering, 17 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State Septr 17. 1795.
          
          The inclosed letter from Mr Paleski, the Prussian Consul being marked “duplicate,” I suppose the Original may have already fallen under your notice. I thought it proper however to lay it before you: at the same time it appears to be so clear a case, that I have written an answer to Mr Paleski, suggesting that the prolonging of a treaty is tantamou[n]t to the making of a treaty, in which the act of the Senate being necessary, the object of his letter must of course be postponed till the Senate assembles. I informed him however that I should transmit the letter to you. I am with the highest respect sir, your most obt servant
          
            Timothy Pickering
          
        